       Case 2:21-cv-00666-JJT Document 39 Filed 05/06/21 Page 1 of 2



 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   National Payment Systems LLC,                      No. CV-21-00666-PHX-JJT
10                   Plaintiff,                         ORDER
11   v.
12   BSR Acquisition Company LLC,
13                   Defendant.
14
15           At issue are Plaintiff’s Motions to File Documents under Seal (Docs. 24, 27, 33)
16   and Defendant’s Motion to File Documents under Seal (Doc. 31).
17           In the Ninth Circuit, courts “start with a strong presumption in favor of access to
18   court records.” Ctr. for Auto Safety v. Chrysler Grp., LLC, 809 F.3d 1092, 1096 (9th Cir.
19   2016) (quoting Foltz v. State Farm Mut. Auto. Ins. Co., 331 F.3d 1122, 1135 (9th Cir.
20   2003)). “In order to overcome this strong presumption, a party seeking to seal a judicial
21   record must articulate justifications for sealing that outweigh the historical right of access
22   and the public policies favoring disclosure.” Kamakana v. City & Cty. of Honolulu, 447
23   F.3d 1172, 1178–79 (9th Cir. 2006). Where a document is “more than tangentially related
24   to the merits” of a case, the party seeking to seal the document must demonstrate
25   “compelling reasons to keep the documents under seal.” Ctr. for Auto Safety, 809 F.3d at
26   1103.
27           Plaintiff has provided sufficient compelling reasons to file under seal the Reply in
28   Support of its Motion for Temporary Restraining Order (lodged under seal at Doc. 29),
       Case 2:21-cv-00666-JJT Document 39 Filed 05/06/21 Page 2 of 2



 1   Second Declaration of John Hynes (lodged under seal at Doc. 26), the Motion to Strike
 2   Portions of Goudie Declaration (lodged under seal at Doc. 28), and the Proposed Findings
 3   of Fact and Conclusions of Law (lodged under seal at Doc. 35). Likewise, Defendant has
 4   provided sufficient compelling reasons to file under seal the Motion to Strike Stephen
 5   Scherf Declaration (lodged under seal at Doc. 32). Specifically, the parties have stated that
 6   the subject documents contain confidential business and financial data, the disclosure of
 7   which could harm the parties’ competitive standing. See Kamakana, 447 F.3d at 1179.
 8   Moreover, the Court takes into account the expedited nature of the subject briefing in
 9   conjunction with Plaintiff’s Motion for Temporary Restraining Order.
10          IT IS THEREFORE ORDERED granting Plaintiff’s Motions to File Documents
11   under Seal (Docs. 24, 27, 33).
12          IT IS FURTHER ORDERED granting Defendant’s Motion to File Documents
13   under Seal (Doc. 31).
14          IT IS FURTHER ORDERED that the Clerk of Court shall file under seal the
15   documents presently lodged under seal at Docs. 26, 28, 29, 32, and 35.
16          Dated this 5th day of May, 2021.
17
18                                          Honorable John J. Tuchi
                                            United States District Judge
19
20
21
22
23
24
25
26
27
28


                                                 -2-
